Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 1 of 10 PageID: 597




                   
              EXHIBIT 
                 27 
                
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 1 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 2 of 10 PageID: 598


                                                                                      SUBSCRIBE




 BACKCHANNEL 07.10.18 01:29 PM




 A LANDMARK LEGAL SHIFT OPENS
 PANDORA’S BOX FOR DIY GUNS
 Cody Wilson makes digital files that let anyone 3-D print untraceable guns. The
 government tried to stop him. He sued—and won.




 FIVE YEARS AGO,




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 2 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 3 of 10 PageID: 599


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 3 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 4 of 10 PageID: 600


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 4 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 5 of 10 PageID: 601


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 5 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 6 of 10 PageID: 602


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 6 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 7 of 10 PageID: 603


                                                                                      SUBSCRIBE




 DEFENSE DISTRIBUTED OPERATES




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 7 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 8 of 10 PageID: 604


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 8 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 9 of 10 PageID: 605


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 9 of 20
     Case 3:19-cv-04753 Document 1-41 Filed 02/05/19 Page 10 of 10 PageID: 606


                                                                                      SUBSCRIBE




 AFTER HIS LAWYERS




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
